By Judge William H. Ledbetter, Jr.
The question presented is whether the defendant, having been convicted of two misdemeanors, should have his gun permit revoked under Virginia Code § 18.2-308(J).

Facts

Mr. Campbell obtained a five-year permit to carry a concealed firearm on April 10,1998.
On February 24,2000, Mr. Campbell was convicted of obstructing justice. On September 18, 2000, he was convicted of brandishing a firearm. Upon being notified of these convictions, the Commonwealth’s Attorney filed this action to revoke Mr. Campbell’s gun permit.
After a hearing on October 7, 2002, the court took the matter under advisement.

Applicable Legal Principles

Virginia Code § 18.2-308 governs gun permits. Subsection E provides that a person is disqualified if he has been convicted of a felony, or of two or more misdemeanors one of which is a class 1 misdemeanor (with some exceptions not pertinent here).
*233Once issued, a permit is to be “forfeited” and “surrendered to the court” upon the permitee’s conviction “of an offense that would disqualify that person from obtaining a permit under subsection E....” Virginia Code § 18.2-308(J).
Mr. Campbell argues that subsection J does not apply to misdemeanors because the phrase “an offense” is singular. In order to trigger the forfeiture provision, a person must be convicted of more than one offense if the offenses are misdemeanors. Thus, he argues, subsection J’s reference to “an offense” must refer only to a felony conviction, not misdemeanors.
The primary objective of statutory construction is to ascertain and give effect to legislative intent. Melanson v. Commonwealth, 261 Va. 178, 539 S.E.2d 433 (2001). There are many rules for ascertaining the intentions of the legislature. In every case, however, the plain, obvious, and rational meaning of a statute is preferred over a narrow or strained construction. A statute is not to be construed by singling out a particular phrase; every part is presumed to have some effect and is not to be disregarded unless absolutely necessary. Melanson, supra; see generally 17 M.J., Statutes, § 35 et seq. The application of rules of grammar will not be permitted to defeat the purpose of a statute if that purpose can be otherwise ascertained. Harris v. Commonwealth, 142 Va. 620, 128 S.E. 578 (1925).
Mr. Campbell is correct that the forfeiture provision of subsection J speaks in the singular. It provides that any person convicted of an offense that would disqualify that person from obtaining a permit under subsection E shall forfeit his permit. He is also correct in observing that one felony conviction is a qualifying event but it takes at least two misdemeanor convictions to disqualify a person. But to construe subsection J in such a narrow fashion as espoused by Mr. Campbell, giving primary emphasis to the grammatical form of the noun “offense,” would thwart the purpose of subsection J.
Clearly, subsection J is designed to trigger a forfeiture of a gun permit upon the occurrence an event that would be a disqualifying event under subsection E. This is plain from the sentence that comes immediately after the sentence that contains the phrase “an offense.” That sentence provides: “Upon receipt by [CCRE] of a record of arrest, conviction, or occurrence of any other event which would disqualify a person from obtaining a concealed handgun permit under subsection E, [CCRE] shall notify the court... of such disqualifying arrest, conviction or other event.” (Emphasis added.)
Considering all the language of subsection J as a whole, the intent is obvious: subsection J is an inclusive provision whose purpose is to cause a forfeiture in any case where a permittee finds himself in a situation that would *234disqualify him under subsection E from obtaining a permit in the first instance.
Giving subsection J that more reasonable construction, the phrase “an offense” refers to the second misdemeanor offense, the offense which triggers a disqualification under subsection E, and, consequently, a forfeiture under subsection J.

Conclusion

The court is of the opinion that Mr. Campbell’s gun permit should be forfeited, pursuant to subsection J of § 18.2-308. He must surrender it promptly to the clerk’s office of this court.